Citation Nr: 0024805	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for temporomandibular joint 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.  This is an appeal from an April 1998 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Portland, Oregon, which denied entitlement to service 
connection for a temporomandibular disorder.  In February 
2000 the veteran testified at a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, in December 1972, the veteran had teeth 
numbers 1, 16 and 32 surgically extracted.

3.  The veteran currently has temporomandibular joint 
disorder.

4.  There is a reasonable probability that the veteran's 
temporomandibular joint disorder resulted from the surgical 
extraction of teeth numbers 1, 16, and 32 during his active 
military service.


CONCLUSION OF LAW

The veteran's temporomandibular joint disorder was incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The veteran's service dental records reflect that on January 
14, 1969, tooth number 17 was extracted.  Records from a 
Public Health Service medical facility reflect that in 
December 1972, teeth numbers 1, 16 and 32 were surgically 
extracted.

The veteran's initial claim for VA disability benefits was 
submitted in January 1973.  He claimed service connection for 
a low back condition.

The veteran was afforded a VA examination in August 1973.  
His complaints included back pain and jaw pain.  He stated 
that his temporomandibular joint pain was brought on by 
movement of the jaw.  A tomogram of the temporomandibular 
joints in both open and closed mouth positions showed no 
defects in the mandibular heads or in the temporal fossae.  
In the open-mouth projections the forward excursion of the 
mandibular heads was bilaterally symmetrical and within 
normal limits and no arthritic changes were demonstrated.

In an August 1973 rating action, service connection was 
granted for lumbosacral strain, rated 10 percent disabling.

When the veteran was examined by the VA in December 1973 he 
reported pain involving the back, jaw, heels, pelvis and 
fingers.  Various findings were recorded on physical 
examination including tenderness along the lateral part of 
each heel and in the left temporomandibular joint which did 
some clicking.  It was noted that there had recently been 
tenderness, pain and clicking of the left temporomandibular 
joint.  The diagnoses included arthritis of multiple joints 
including the spine, temporomandibular joint, and hands and 
fingers.

In a January 1974 rating action service connection was 
granted for arthritis of multiple joints, rated 40 percent 
disabling.  The veteran's recurring lumbosacral strain was 
included with the evaluation assigned for the arthritis of 
multiple joints.

When the veteran was hospitalized by the VA in March 1974, he 
complained of low back pain and chest pain.  It was indicated 
that joints that seemed to bother the veteran the most were 
the lower lumbar spine, hips and left temporomandibular 
joint.

A statement by the U.S. Coast Guard, dated in July 1979, 
reflects that the veteran was removed from the temporary 
disability retired list and permanently retired on the basis 
of rheumatoid arthritis.

In November 1997 the veteran submitted a claim for service 
connection for temporomandibular joint syndrome secondary to 
extraction of wisdom teeth.

In an October 1997 statement, John Summer, D.D.S., reported 
that the veteran had been coming to his office for about four 
years for treatment of a left-sided temporomandibular joint 
problem.  He stated that it seemed to have been caused by a 
difficult third molar removal which involved the use of a 
hammer and chisel.  Such a technique had been used for third 
molar removal for many years before it was recognized that 
hammering on the mandible might cause damage to the 
temporomandibular joints.  In a January 1998 statement, Dr. 
Summer confirmed that he had treated the veteran for 
temporomandibular joint problems from 1993 to the current 
time.

The veteran was afforded a VA dental examination in March 
1998.  It was noted that he had had tooth number 17 extracted 
on January 14, 1969, without any reported complications from 
the extraction.  X-rays from August 1973 showed that the 
temporomandibular joint was normal.  The veteran stated that 
he began having temporomandibular joint problems about one 
month after the extraction, especially on the left side  On 
examination, the veteran was missing the third molars and 
teeth numbers 14 and 15 on the left side were chipped.  The 
findings included pain and crepitus involving the left 
temporomandibular joint.

The examiner stated that the note from Dr. Summer explained 
that the veteran had lost vertical dimension and that splints 
helped his pain.  Dr. Summer was also of the opinion that 
this was a temporary situation and that the veteran needed 
crowns on his posterior teeth to reestablish his vertical 
occlusion.  The examiner agreed with Dr. Summers assessment 
and thought that most of the veteran's problems were 
associated with his loss of vertical dimension and not from 
the extraction of tooth number 17 in 1969.  The examiner 
commented that the veteran had a very mild case of 
temporomandibular disorder on the left side, mostly 
associated with his loss of vertical dimension from the wear 
on his teeth.

During the February 2000 Board hearing, the veteran related 
that he had had one of his wisdom teeth, number 17, extracted 
while he was still in boot camp.  That was the only one of 
the four wisdom teeth that had erupted and they were able to 
extract the tooth with pliers.  The other three teeth were 
horizontally impacted and not visible.  Several years later, 
while stationed in San Francisco, he was referred to the 
Public Health Service Hospital where the three remaining 
impacted wisdom teeth were removed with a hammer and chisel.  
Those were teeth numbers 1, 16 and 32.

The veteran further related that he later developed pain in 
his jaw if he attempted to bite down on something hard.  He 
asserted that the repeated pounding that his jaw endured 
while being forced open to the maximum degree during the 
hammer and chisel extractions of his third molars in December 
1972 had been more than sufficient to set up a process of 
deterioration of the soft tissues of his left 
temporomandibular joint.

The veteran submitted a number of dental reports at the 
hearing.  They included a March 1999 examination by Eric J. 
Dierks, M.D., D.M.D., reflecting that, according to the 
veteran, he had had a left temporomandibular joint condition 
dating back to 1972 when he distinctly remembered having an 
impacted left lower third molar removed with a hammer and 
chisel.  He promptly noted severe jaw pain and dysfunction 
and had had varying levels of problems ever since that time.  
Various findings were recorded on the examination.  The 
assessment was internal derangement of the left 
temporomandibular joint.

An August 1999 statement by Samuel J. Higdon, D.D.S., 
reflects that he had seen the veteran during that month for 
complaints of malfunctioning of his left temporomandibular 
joint with pain and tenderness in his ear canal.  The veteran 
had described an incident in December 1972 when he had his 
impacted wisdom teeth were removed with a hammer and chisel.  
The diagnosis was temporomandibular disorder.

A February 2000 statement by Dr. Higdon indicates that in 
August 1999 he had had the opportunity to evaluate the 
veteran for a complaint of pain and dysfunction of the left 
temporomandibular joint as well as pain from the left ear 
canal.  He enclosed a copy of his August 1999 evaluation.  
Dr. Higdon stated that, in particular, he wanted to note the 
history of onset of the condition that was described in the 
second paragraph of his August 1999 letter.  The veteran had 
stated that the onset followed the surgical extraction of his 
impacted third molars.  The veteran claims that they had used 
a hammer and chisel for the extraction.  Dr. Higdon stated 
that it was entirely possible that such a traumatic method 
was used for those extractions and it was also possible, even 
more likely than not, that the onset of his painful jaw 
condition was directly related to that surgical procedure.

The veteran also submitted an excerpt from a medical 
publication by Dr. Higdon regarding temporomandibular joint 
syndrome.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

The veteran's service dental records reflect that he had 
tooth number 17 extracted shortly after his entry into 
service and that near the expiration of his service, in 
December 1972, he had teeth numbers 1, 16 and 32 surgically 
extracted.  The veteran has maintained that teeth numbers 1, 
16 and 32 were impacted and that they were removed using a 
hammer and chisel and that the procedure caused him to 
develop temporomandibular joint disorder.

The record reflects that the veteran complained of 
temporomandibular joint pain as early as the VA examination 
in August 1973 although an X-ray study of the 
temporomandibular joints at that time did not reflect any 
abnormality.  He reported tenderness, pain and clicking 
involving his left temporomandibular joint when he was 
examined by the VA in December 1973.

When the veteran was afforded a VA dental examination in 
March 1998, the examiner expressed an opinion that the 
veteran's temporomandibular disorder on the left side was 
mostly associated with his loss of vertical dimension from 
wear on his teeth and not from the extraction of tooth number 
17 in 1969.  However, as the veteran has pointed out, he is 
claiming that the extraction of teeth numbers 1, 16 and 32 in 
December 1972 caused the left temporomandibular joint 
problem, rather than the extraction of tooth number 17 in 
1969.  An October 1997 statement by Dr. Summer documents that 
a hammer and chisel had been used for third molar removal for 
many years before it was recognized that hammering on the 
mandible might cause damaging forces to the temporomandibular 
joints.  A February 2000 statement by Dr. Higdon confirms 
that it was entirely possible that such a traumatic method 
was used for the extractions and it was also possible, even 
more likely than not, that the onset of the veteran's painful 
jaw condition was directly related to the surgical procedure.

In the Board's judgment, the evidence is at least in 
equipoise as to whether the veteran's current 
temporomandibular joint disorder was caused by the surgical 
extraction of teeth numbers 1, 16 and 32 during his military 
service.  The benefit of the doubt in such cases must be 
given to the veteran.  Accordingly, under the circumstances, 
the Board concludes that service connection is warranted for 
the veteran's current temporomandibular disorder.  
38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for a temporomandibular 
disorder is established.  The appeal is granted.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

